UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1962


AARON A. STEVENSON,

                Plaintiff – Appellant,

          v.

JAMIE A. KWIECINSKI; DWIGHT W. AYERS; ATLAS GASKINS, in his
official capacity as Chief of Police, Roanoke City Police
Department,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:09-cv-00525-gec)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron A. Stevenson, Appellant Pro Se. Timothy Ross Spencer, CITY
ATTORNEY’S OFFICE, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aaron A. Stevenson appeals the district court’s order

granting       the    Defendants’        motions    for     summary      judgment    and

denying    his       motion    for   summary     judgment     in   his    civil   rights

action.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Stevenson v. Kwiecinski, No. 7:09-cv-00525-gec

(W.D.    Va.    July     23,    2010).      We     dispense    with      oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                            2